 


109 HR 480 IH: To amend section 8339(p) of title 5, United States Code, to clarify the method for computing certain annuities under the Civil Service Retirement System which are based on part-time service, and for other purposes.
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 480 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Moran of Virginia (for himself, Mr. Hoyer, Mr. Wolf, Mr. Wynn, Mr. Van Hollen, and Ms. Norton) introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To amend section 8339(p) of title 5, United States Code, to clarify the method for computing certain annuities under the Civil Service Retirement System which are based on part-time service, and for other purposes. 
 
 
1.Computation of certain annuities based on part-time serviceSection 8339(p) of title 5, United States Code, is amended by adding at the end the following: 
 
(3)In the administration of paragraph (1)— 
(A)subparagraph (A) of such paragraph shall apply with respect to pay for service performed before, on, or after April 7, 1986; and 
(B)subparagraph (B) of such paragraph— 
(i)shall apply with respect to that portion of any annuity which is attributable to service performed on or after April 7, 1986; and 
(ii)shall not apply with respect to that portion of any annuity which is attributable to service performed before April 7, 1986.. 
2.Applicability 
(a)In generalThe amendment made by this Act shall be effective with respect to any annuity entitlement to which is based on a separation from service occurring on or after the date of enactment of this Act. 
(b)Recomputation of certain annuities 
(1)In generalIn the case of any individual who— 
(A)before April 7, 1986, performed any service creditable under subchapter III of chapter 83 of title 5, United States Code, and 
(B)was separated from the service on or after April 7, 1986, and before the date of enactment of this Act,any annuity under subchapter III of chapter 83 of title 5, United States Code (or under chapter 84 of such title 5, to the extent of any portion of such annuity which is computed under subchapter III of such chapter 83) based on the service of such individual shall be recomputed to take into account the amendment made by this Act, if application therefor is made within 18 months after the date of enactment of this Act. 
(2)Amounts to which applicableAny change in an annuity resulting from a recomputation under paragraph (1) shall be effective with respect to amounts accruing for months beginning after the date on which application for such recomputation is made. 
(c)Notice requirement 
(1)In generalThe Office of Personnel Management shall take such action as may be necessary and appropriate to inform individuals entitled to have any annuity recomputed under subsection (b) of their entitlement to such recomputation. 
(2)AssistanceThe Office shall, on request, assist any individual referred to in paragraph (1) in obtaining from any department, agency, or other instrumentality of the United States such information in the possession of such instrumentality as may be necessary— 
(A)to verify the entitlement of such individual to have an annuity recomputed under subsection (b); or 
(B)to carry out any such recomputation. 
(3)InformationAny department, agency, or other instrumentality of the United States which possesses any information with respect to part-time service performed by an individual shall, at the request of the Office, furnish such information to the Office. 
 
